In an action to recover damages for personal injuries, the defendants Edward Avin and Rosalie Avin appeal from an order of the Supreme Court, Richmond County (Giacobbe, J.), entered August 18, 2005, which denied their motion for leave to serve a third-party complaint against their insurance company.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is granted.
Under the circumstances, the Supreme Court should have granted the appellants’ motion for leave to serve a third-party complaint against their insurance company (see CPLR 1007; cf. Lucci v Lucci, 150 AD2d 649, 650 [1989]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.